Title: To Thomas Jefferson from Theodorus Bailey, 5 July 1804
From: Bailey, Theodorus
To: Jefferson, Thomas


               
                  Dear Sir,
                  New york 5th. July 1804.
               
               I now transmit under cover Mr. DeVille’s bill and receipt for the 400 bottles of Champaigne wine.—On tuesday last an opportunity offered by the sloop Little Jim, to send it directly to Washington City: I have availed myself of it, and transmit to you under cover a bill of lading. The Wine is carefully packed up in seven boxes; five of which contain 60 and two 50 bottles each. The vessel is commanded by a Capt. Butler, and owned by a Mr. Robinson of Richmond Va.—her principal freight consists of Gun-Carriages for the frigates;—and the owner (who appears to be a very decent man) is on board.—He promisses to use his best endeavours to have the wine delivered safely and in good condition.
               With assurances of sincere respect & consideration, I am your Obedt. huml. Servt.
               
                  Theodorus Bailey.
               
            